           Case 1:19-cv-10818-JPC Document 21 Filed 10/02/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                     10/02/2020
----------------------------------------------------------------------- X

DANIEL CALIGIURI,

                                                            Plaintiff, STIPULATION AND
                                                                       PROTECTIVE ORDER
                              -against-
                                                                            19 CIV. 10818 (AJN)
CITY OF NEW YORK,

                                                      Defendant.
----------------------------------------------------------------------- X

                 WHEREAS, Plaintiff seeks certain documents and information from the

Defendant City of New York which Defendant deems to be confidential (“Confidential

Materials”); and

                 WHEREAS, Defendant would object to the production of those documents and

information unless appropriate protection for their confidentiality is assured.

                 IT IS THEREFORE AGREED BY AND BETWEEN THE PARTIES AND

ORDERED THAT:

                 1.       As used herein, “Confidential Materials” shall mean all documents

provided to Plaintiff’s counsel by Defendants’ counsel concerning current or former employees

of the NYPD or applicants for employment with the NYPD which are contained in the personnel,

labor relations, Equal Employment Opportunity (“EEO”) or medical files of the NYPD, and the

information contained therein, except that such documents and information shall not be deemed

“Confidential Materials” to the extent, and only to the extent, that they are (a) obtained by

Plaintiff from sources other than Defendants, or (b) are otherwise publicly available.
         Case 1:19-cv-10818-JPC Document 21 Filed 10/02/20 Page 2 of 6



                  2.       Neither Plaintiff nor his attorneys shall use the Confidential Materials for

any purpose other than for the preparation or presentation of his case in this action and/or any

appeal thereof.

                  3.       Neither Plaintiff nor his attorneys shall disclose the Confidential Materials

to any person except under the following conditions:

                  a.   Disclosure may be made only if necessary to the preparation or presentation

                       of Plaintiff’s case in this action.

                  b. Disclosure before trial may be made only to an expert who has been retained

                       or specially employed by Plaintiff in anticipation of litigation or preparation

                       for this action, to a witness at deposition, or to the Court.

                  c. Before any disclosure is made to a person listed in subparagraph (b) above

                       (other than to the Court), Plaintiff shall provide each such person with a copy

                       of this Stipulation and Protective Order, and such person shall consent in

                       writing, in the form annexed hereto as Exhibit A, not to use the Confidential

                       Materials for any purpose other than in connection with the prosecution of this

                       case and not to further disclose the Confidential Materials except in testimony

                       taken in this case. The signed consent shall be retained by Plaintiff and a copy

                       shall be furnished to Defendants’ attorneys upon their request.

                  4.       Deposition testimony concerning any Confidential Materials that reveals

the contents of such materials shall be deemed confidential, and the transcript of such testimony,

together with any exhibits which contain Confidential Materials referred to therein, shall be

separately bound, with a cover page prominently marked “CONFIDENTIAL.” Such portion of




                                                       2
          Case 1:19-cv-10818-JPC Document 21 Filed 10/02/20 Page 3 of 6




the transcript shall be deemed to be Confidential Materials within the meaning of this Stipulation

and Protective Order.

               5.       If any paper which incorporates Confidential Materials or reveals the

contents thereof is filed in this Court, the parties hereto may apply to the Court to seal those

portions of the papers. Upon obtaining leave of the Court to file documents under seal, the

Confidential Materials will be filed in accordance with the Court’s procedures for E-filing sealed

documents in civil cases.

               6.       However, where the confidential information contained in a document is

not material to issues addressed in Court submissions and the parties agree that the redaction of

personal, confidential and/or identifying information would be sufficient to protect the interests

of parties or non-parties, the parties may file redacted documents without further order of the

Court.

               7.       Within thirty (30) days after the termination of this case, including any

appeals, the Confidential Materials, including all copies, notes, and other materials containing or

referring to information derived therefrom, shall be destroyed by Plaintiff.

               8.       Nothing in this Stipulation and Protective Order shall be construed to limit

Defendants’ use of the Confidential Materials produced by the producing party in any manner.




                                                 3
   Case 1:19-cv-10818-JPC Document 21 Filed 10/02/20 Page 4 of 6




October 2, 2020
                                        JOHN P. CRONAN
                                        United States District Judge
          Case 1:19-cv-10818-JPC Document 21 Filed 10/02/20 Page 5 of 6




                                           EXHIBIT A

               The undersigned hereby acknowledges that he/she has read the Stipulation and

Protective Order entered in the United States District Court for the Southern District of New

York, on ______________, 2020 in the action entitled Daniel Caligiuri v. The City of New York

19 CIV. 10818 (AJN) or has been advised of its provisions or contents, and understands the

terms thereof. The undersigned agrees not to use the Confidential Materials defined therein for

any purpose other than in connection with the prosecution of this case, and will not further

disclose the Confidential Materials except in testimony taken in this case.




                    Date                                               Signature



                                                                      Print Name



                                                                      Occupation
Case 1:19-cv-10818-JPC Document 21 Filed 10/02/20 Page 6 of 6

         Docket No. 19 CIV. 10818 (AJN)
        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
        DANIEL CALIGIURI,

                                                                                 Plaintiff,

                                           -against-

        CITY OF NEW YORK,

                                                                             Defendant.

            STIPULATION AND PROTECTIVE ORDER

                         JAMES E. JOHNSON
               Corporation Counsel of the City of New York
                    Attorney for Defendants
                    100 Church Street, Room 2-176
                    New York, New York 10007-2601

                        Of Counsel: Nicholas Green
                        Tel.: 212-356-2445
                        Matter No.: 2019-079910

        Due and timely service is hereby admitted.

        New York, N.Y. ...................................... , 2020. . .

        ........................................................................ Esq.

        Attorney for ................ ...........................................
